 Case 1:20-cv-00329-JTN-PJG ECF No. 21 filed 06/10/20 PageID.169 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
                                _________


MAX BIRMINGHAM,

       Plaintiff,                             Hon. Janet T. Neff

v.                                            Case No. 1:20-cv-00329-JTN-PJG


DANA NESSEL,

       Defendant.
________________________________/

                                     ORDER

      This matter is before the Court on Plaintiff’s Motions for Default

Judgment. (ECF No. 14, 16, 17, and 18). Entry of default judgment is improper

unless default has first been entered. See, e.g., Reed-Bey v. Pramstaller, 607 Fed.

Appx. 445, 449 (6th Cir., Apr. 2, 2015). Default has not yet been entered in this

matter and the Court discerns no basis for entering default. Accordingly,

      IT IS ORDERED that Plaintiff’s motions for default judgment are DENIED.

      IT IS SO ORDERED.



Date: June 10, 2020
                                             /s/ Phillip J. Green
                                             PHILLIP J. GREEN
                                             United States Magistrate Judge
